NUMBERS 13-11-00478-CV,
                     13-11-00508-CV, & 13-11-00509-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

ROGELIO V. CASTELLANOS,                                                  Appellant,

                                         v.

JOSE A. CASAS AND MARIA G. CASAS,
INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF THEIR
DECEASED CHILD, JAVIER CASAS,                   Appellees.


                   On appeal from the 93rd District Court
                        of Hidalgo County, Texas.


                        MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                  Memorandum Opinion Per Curiam

      Appellant, Rogelio V. Castellanos, has appealed three separate orders issued by

the trial court in these three appellate causes. The parties have now filed an “Agreed

Motion to Dismiss the Appeal” in each of these causes on grounds that the parties have
reached an agreement to settle and compromise their differences. The parties request

that this Court dismiss the appeals.

       The Court, having considered the documents on file and the “Agreed Motion to

Dismiss” in each cause, is of the opinion that the motions should be and are GRANTED.

See TEX. R. APP. P. 42.1(a). The stay previously imposed by the Court in these causes

is LIFTED. The appeals are hereby DISMISSED. By agreement, each party will bear

its own costs. See TEX. R. APP. P. 42.1(d) ("Absent agreement of the parties, the court

will tax costs against the appellant."). Having dismissed the appeals at the parties’

request, no motions for rehearing will be entertained, and our mandates will issue

forthwith.

       IT IS SO ORDERED.



                                              PER CURIAM


Delivered and filed the
31st day of August, 2011.




                                          2